Title: John Barnes to Thomas Jefferson, 25 April 1811
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—
              George Town 25th April 1811—
            
            By the inclosed letter of Mrs Beckley you will perceive the very unfortunate unforeseen situation in which Mrs Beckleys Brothers Affairs are placed, and the faint expectation of their recovering so great a property depending on    Varit Various uncertain events—the feeling sense of a gratefull acknowledgmt is expressed by Mrs Beckley I am also induced to believe her Brothers are really actuated by the same good Principle and want only, the means—to enable them to perform their promise—
            My Answer of Condolence and hope of more favorable Accots may reach her soon intreating, a continuance of her advises would be very Acceptable—&c—  Mr Barry called upon me agreable to my request thro Mr Doughterty and acknowledged recpt of yr inclosed $100–—Messrs Gibson & Jefferson having sent me $460– instead of the $360– (G K. Int as per your letter of advice)—now induced me to suppose this extra $100– was also intended—as a further paymt to be made Mr Barry on your a/c—and in consequence I have informed Mr Barry—that whenever he is pleased to call for it—it will be paid him or Order—
            
              With great Respect—I am Dear Sir—Your very Obedt servt
              
 John Barnes.
            
          